                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



RONALD LEVON BUCHANAN,

                                         Plaintiff,

                v.                                               CASE NO. 19-3103-SAC


DANNY K. STANTON, et al.,

                                         Defendants.



                                 MEMORANDUM AND ORDER

        This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Buchanan proceeds

pro se and in forma pauperis. Plaintiff alleges defendants recklessly gave him a medication to

which he is allergic. Plaintiff seeks relief in the form of $250,000 in compensatory damages.

        On July 23, 2019, the Court entered a Memorandum and Order to Show Cause (ECF No.

10)(“MOSC”) ordering Plaintiff to show cause by August 23, 2019, why this matter should not be

dismissed due to the deficiencies set forth. The MOSC stated that if Plaintiff failed within the time

allotted to file a response, this action could be dismissed without further notice. Plaintiff has not

responded to the MOSC.

        As explained in the MOSC, Mr. Buchanan’s complaint is subject to dismissal because he

failed to state a federal constitutional claim. Plaintiff alleges only violations of state statutes, which

state no claim under § 1983 because “a violation of state law alone does not give rise to a federal

cause of action under § 1983.” Malek v. Haun, 26 F.3d 1013, 1016 (10th Cir. 1994). Even if the

complaint were liberally construed to be making a constitutional claim of deliberate indifference,

                                                      1
Plaintiff fails to allege facts sufficient to support such claim. Mr. Buchanan repeatedly refers to

the defendants’ actions as “medical malpractice” and alleges defendants acted “recklessly.”

Medical malpractice does not state a claim under § 1983. Estelle v. Gamble, 429 U.S. 97, 105-06

(1976). While reckless actions can rise to the level of deliberate indifference (see Self v. Crum,

439 F.3d 1227, 1231 (10th Cir. 2006)), Plaintiff does not include sufficient allegations to

demonstrate the defendants consciously disregarded a substantial risk of serious harm as required

to state a claim.

        For this reason, Plaintiff’s complaint is dismissed.

        IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

        IT IS SO ORDERED.

        DATED: This 18th day of September, 2019, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                  2
